*568
Opinión del Tribunal.

Resultando: que el abogado Don Ramón Falcón presentó escrito á este Tribunal con fecha 5 del corriente solicitando se expidiera auto de Habeas Corpus á favor de Prisco Rodriguez, preso en la Cárcel de esta Ciudad en virtud de con-dena impuesta por la Corte de Distrito de Arecibo, en causa seguida al mismo por delito contra el derecho electoral.
Resultando: que librado mandamiento en la misma fecha al Alcaide de la Cárcel de esta Ciudad, tuvo lugar la vista del auto de Habeas Corpus, con asistencia é informe del Sr. Fiscal y del abogado representante de la parte. Visto.
Considerando: que no hay disposición alguna que auto-rice la prisión subsidiaria por defecto del pago de las costas, cuando la pena principal es de prisión, como sucede en el presente caso, y procede la causa de Tribunal de Distrito.
Considerando: que, en tal concepto, es hoy ilegal la pri-sión que sufre Prisco Rodriguez.
Se decreta la excarcelación de dicho Prisco Rodriguez, y en su consecuencia se ordena al Alcaide de la Cárcel de San Juan que ponga inmediatamente en libertad al mismo, sin pago de costas.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Hernández, Figueras y Sulzbacher.